DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/633,489, was filed on Monday, June 26, 2017, and claims priority from Korean Application 10-2016-0079226, filed on June 24, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Application number 10-2016-0079226, filed in Republic of Korea on June 24, 2016.  On August 7, 2017, the applicant filed a certified copy of the 10-2016-0079226 application, as required by 37 CFR §1.55. 
However, the claim for foreign priority is not perfected until a certified English language translation of the priority application is filed in the present application.
A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. See MPEP § 2304.01(c), 35 U.S.C. §§ 119(b)(3) and 372(b)(3), and 37 CFR § 1.55(a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. See 37 CFR §§ 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the July 27, 2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication filed on July 27, 2021.
Claims 1, 7-12, and 17-20 were previously pending, of which claims 1, 11, and 12 were independent.
Independent claims 1, 11, and 12 and dependent claims 7, 9, 10, 17, 19, and 20 are amended in the present response. Dependent claims 2-6 and 13-16 were previously cancelled.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US US 2014/0058897 A1 to Yang et al. (“Yang”, Eff. Filed on Aug. 24, 2012, and Published on Feb. 27, 2014) in view of US 2014/0222676 to Lee et al. (“Lee”, Eff. Filed on Oct. 13, 2011, and Published on Aug. 7, 2014), and further in view of Official Notice.
In regards to claim 1, Lee discloses the following features: 
1.    An automated payment method performed by an automated payment system, the method comprising the steps of:

receiving a payment request for a home shopping order from a user of a home shopping server associated with a home shopping broadcast based upon the user using a remote controller for the television to request the automated payment

(See Yang, para. [0141]: “According to an exemplary embodiment, the display device 200 may display at least one product through a home shopping broadcasting channel or another broadcast channel.”)

(See Yang, para. [0142]: “Alternatively, the display device 200 may display at least one product through a shopping application or another application. In other words, the display device 200 may receive the product list and the seller ID information from the seller server 100 through the shopping application, and display the received product list and seller ID information on the screen.”)

(See Yang, para. [0143]: “In operation S220, the display device 200 may select a product to be transacted or for which additional information is requested from the at least one product displayed on the screen, based on an external input. Here, the external input may denote a user input for selecting the product to be transacted. In other words, the user may select a product to be purchased from the at least one product displayed on the display device 200 by using the remote controller or the mobile terminal 300 for controlling the display device 200.”)

performing, in an authentication processor, authentication processing on the user based on the … user [information] included in the payment request; and

(See Yang, para. [0046]: “The receiving of the selection on the payment method may include: receiving authentication information about the payment method from the user; and authenticating access authority of the user about the payment method based on the authentication information.”)

(See Yang, para. [0047]: “The authentication information may include at least one of individual ID information about a certificate, individual ID information corresponding to the payment method, pattern input information corresponding to the payment method, and fingerprint information of the user.”)

(See Yang, para. [0128]: “The mobile terminal 300 may also store payment information of the user, as well as the mobile card. For example, the mobile terminal 300 may store information for a credit transfer (for example, a bank account, a bank account number, and an account holder) and account information used for payment (for example, a payment ID and a payment e-mail address). According to an exemplary embodiment, the information for the credit transfer and the account information used for the payment may be stored in an external server for managing personal information of the user.”)

performing, in a payment processor, payment processing corresponding to the payment request based on the … user [information] in response to successful authentication of the user,

(See Yang, para. [0060]: “According to an aspect of another exemplary embodiment, there is provided a mobile terminal including: a communication unit for receiving transaction information about at least one product displayed on a display device from the display device through a near field communication (NFC); a user input unit for receiving a selection on a payment method related to a user of the mobile terminal; and a control unit for performing a payment process on the at least one product based on at least a part of the received transaction information and information about the selected payment method.”)

wherein the step of performing payment processing further comprises:
transmitting a payment uniform resource locator (URL) including a link to the payment screen corresponding to the payment request to the mobile phone of the user corresponding to the mobile phone number of the user through a text message service; and 

(See Yang, para. [0239]: “FIG. 13 illustrates screens for the mobile terminal 300 obtaining and displaying transaction information through an NFC, according to an exemplary embodiment.”)

(See Yang, para. [0240]: “As shown in FIG. 13 (a), when a notification message “Tag Smart Phone” is output on the display device 200, the user may tag the mobile terminal 300 to the display device 200.”)

(See Yang, para. [0241]: “At this time, as shown in FIG. 13 (b), the mobile terminal 300 may receive transaction information (a product image, a product name, and a product price) about Product 2 selected by the user from the display device 200, and display the transaction information on the screen. The user may check the transaction information displayed on the mobile terminal 300 and perform a payment.”)

performing the payment processing corresponding to the payment request based on payment information input through the payment screen transmitted to the mobile phone of the user through the text service,

wherein the performing the payment processing further comprises, in response to the payment URL being selected by the user through the payment screen, 

(See Yang, para. [0241]: “At this time, as shown in FIG. 13 (b), the mobile terminal 300 may receive transaction information (a product image, a product name, and a product price) about Product 2 selected by the user from the display device 200, and display the transaction information on the screen. The user may check the transaction information displayed on the mobile terminal 300 and perform a payment.”)

While the “pay” button in Yang’s FIG. 13 (b) is not expressly disclosed as including a URL, it would be an obvious variation to do so. Also the “pay” button in Yang’s FIG. 13 (b) is disclosed as “performing the payment processing … in response to the payment [button] being selected by the user through the payment screen.”

automatically recognizing the home shopping broadcast from information corresponding to the payment URL

(See Yang, para. [0299]: “The communication unit 230 may request transaction information about the product to be transacted from the seller server 100, and receive the transaction information from the seller server 100. Here, the communication unit 230 may request transaction information about a home shopping product from the seller server 100 based on broadcasting channel information and broadcasting hour information.”)

(See Yang, para. [0151]: “In operation S250, the display device 200 may transmit the received transaction information or other information corresponding to the object, person, event, product, and program displayed on the display device 200 to the mobile terminal 300 through the NFC. In other words, the display device 200 may encode the received transaction information or other information in an NFC data exchange format (NDEF).”)

(See Yang, para. [0300]: “The communication unit 230 may transmit the received transaction information to the mobile terminal 300 through an NFC. Here, the communication unit 230 may transmit the transaction information encoded in NDEF to the mobile terminal 300.”)

See also Yang’s Figures 13(a) and 13(b), that download transaction info from the display device 200 to the mobile terminal 300 through the NFC.

and recommending a payment method most suitable for the recognized home shopping broadcast or benefit information for the recognized home shopping broadcast, 

However, under a conservative interpretation of the prior art, it could be argued that Yang does not explicitly teach the italicized portions below. However, Lee does disclose these features:
and, in response to the request, displaying a payment screen on a screen of the television to receive a mobile phone number inputted by the user;

(See Lee, para. [0103]: “The mobile payment apparatus 140 receives and synchronizes the payment method information including credit card information or phone bill information and inquires a corresponding member using pre-stored phone number information and mobile payment application ID information (S418).”)

The Examiner interprets that it would have been obvious to receive an input of the “mobile phone number” before “pre-storing” it.  Furthermore Lee also discloses a “browser unit” that “transmits payment request information” for a specific purchase, to the mobile payment apparatus.

(See Lee, para. [0096]: “The browser unit 310 accesses the home shopping providing apparatus 130, displays commodity information received from the home shopping providing apparatus 130, and transmits payment request information for specific commodity information among the commodity information, received from the home shopping providing apparatus 130, to the mobile payment apparatus 140. At this time, the browser unit 310 may be equipped with a browser for the OS of the terminal 110. That is, the browser unit 310 may be equipped with iOS, Android, Window Phone 7, etc., and thus various browsers for the respective OSs may be installed in the browser unit 310.”)

performing, in an authentication processor, authentication processing on the user based on the mobile phone number of the user included in the payment request; and

(See Lee, para. [0050]: “That is, for the registration of the credit card information, the terminal 110 transmits payment method information including the credit card information as the major payment method to the mobile payment apparatus 140, selects any one of information from company information received from the mobile payment apparatus 140 and transmits payment method authentication information including at least one of phone number information for the selected company information, card company identification information, card nickname information, card number information, card expiration date information, virtual card number information, and CVC information to the mobile payment apparatus 140. Then, the terminal 110 stores an OTP authentication key received from the mobile payment apparatus 140 in response to the payment method information as the payment method information, thus completing the registration of the payment method information.”)

(See also Lee, para. [0070]: “Here, the payment method authentication information includes at least one of phone number information, card company identification information, card nickname information, card number information, card expiration date information, virtual card number information, and CVC information, and the card nickname information refers to the information input by the user's manipulation or command. At this time, the mobile payment apparatus 140 transmits at least one of card nickname information, phone number information, card expiration date information, virtual card number information, CVC information, and identification information of the terminal 110 to the card company apparatus to authenticate the validity.”)

performing, in a payment processor, payment processing corresponding to the payment request based on the mobile phone number of the user in response to successful authentication of the user,

(See also Lee, para. [0101] The mobile payment apparatus 140 receives payment request information depending on purchase method selection information for a specific commodity from the home shopping providing apparatus 130 and transmits a push message for executing the mobile payment application 112 to the terminal 110 having verified identification information (S414). Here, the identification information means at least one of phone number information, mobile directory number (MDN) information, and electronic serial number (ESN) information and may be transmitted from each apparatus depending on the purchase method selection information. Moreover, the mobile payment apparatus 140 transmits a push message including at least one message based on SMS, MMS, and IP to execute the mobile payment application 112 to the terminal 110.”)

wherein the home shopping server is configured to include, in the payment request, the mobile phone number of the user, and further comprising the step of transmitting the payment request to the automated payment system,

(See Lee, Fig.4B, step S438 and para. [0110]: “The mobile payment apparatus 140 receives the payment method information from the terminal 110 that has accessed to home shopping providing apparatus 130, synchronizes the received information, and then inquires a corresponding member using pre-stored phone number information and mobile payment application ID information (S438). Then, when the payment method information is synchronized with the mobile payment apparatus 140, the terminal 

(See also Lee, Fig.4B, step S438: “Inquire Member by Verifying Mobile Phone Number / App ID”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the combination of “a method of transmitting the transaction information about the home shopping product from the display device to the mobile terminal”, as described in Yang’s para. [0155] and shown in Yang’s FIGS. 3 and 4, with the“mobile payment method, system, and apparatus using home shopping” as taught by Lee above (see para. [0001]), because both references are in the same art of using a combination of home shopping network broadcasts to TV sets and mobile phones to purchase items shown on the home shopping network broadcasts.
Moreover, under a conservative interpretation of Yong and Lee, none of these references expressly discloses the following features.
wherein the recommended payment method comprises providing a no-interest financing plan or a discount benefit for the recognized home shopping broadcast, and the recommended benefit information comprises usage of a coupon or a reserve for a purchase on the recognized home shopping broadcast, and

The Examiner interprets the above feature in the alternative, so only “wherein the recommended payment method comprises providing a no-interest financing plan or a discount benefit for the recognized home shopping broadcast” is being examined.  

Furthermore, the Examiner hereby provides Official Notice that it is an old and well known business practice for merchants to apply a coupon, or price discount (during a “sales promotion”) prior to applying a charge to a credit card.  This corresponds to the claimed “discount benefit”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the combination of “a method of transmitting the transaction information about the home shopping product from the display device to the mobile terminal”, as described in Yang’s para. [0155] and shown in Yang’s FIGS. 3 and 4, with the“mobile payment method, system, and apparatus using home shopping” as taught by Lee above (see para. [0001]), and to further enable the application of a price deduction (e.g. a “sales price”, “promotional price”, “coupon”, etc.), as per Official Notice, because it is old and well known that retail establishments regularly have such “sales” as a form of marketing of their products.
In regards to claims 2-5, they are cancelled. 
In regards to claim 6, it has been cancelled.
In regards to claim 7, Lee discloses the following features: 
7.    The method of claim 1, further comprising the steps of:
pre-registering payment information to be used for the home shopping order, and
matching the payment information to the user information.

(See Lee, Fig.1 and para. [0047]: “The terminal 110 should perform the member registration for an electronic payment, and this process will now be described. The terminal 110 performs the member registration through the mobile payment application 112 installed therein. Then, when at least one of message authentication information, user identification information authentication information, and terminal personal identification number (PIN) authentication information, which are input by the user for the member registration, is authenticated, the terminal 110 receives an application ID for performing the mobile payment and registers payment method information, thus completing the member registration. Meanwhile, the terminal 110 should download the mobile payment application 112, and this process will now be described. When the user's selection information through an application providing apparatus or the user's selection information through a payment gateway (PG) is input, the terminal 110 downloads the mobile payment application 112 from the application providing apparatus and installs the downloaded mobile payment application 112.”)

(See Lee, Fig.1 and para. [0049]: “Furthermore, when the member registration process is completed, a major payment method is registered, which will now be described. The terminal 110 transmits payment method information selected by the user's manipulation or command to the mobile payment apparatus 140, and when the payment method information is authenticated, stores an OTP authentication key received from the mobile payment apparatus 140 in response to the payment method information, thus completing the registration of the payment method information.”)

(See Lee, para. [0103]: “The mobile payment apparatus 140 receives and synchronizes the payment method information including credit card information or phone bill information and inquires a corresponding member using pre-stored phone number information and mobile payment application ID information (S418).”)

In regards to claims 11 and 12, they are both rejected on the same grounds as claim 1.
In regards to claims 13-16, they are cancelled.
In regards to claim 17, it is rejected on the same grounds as claim 7.
Claims 8, 9, 10, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lee and Official Notice as applied to claims 1, 7, 12, and 17 above, and further in view of US 2008/0076402 to Jeong (“Jeong”, Eff. Filed Nov. 2, 2005, Published on Mar. 27, 2008). 
In regards to claim 8, under a conservative interpretation of Yang and Lee and Official Notice, they do not teach the following features, but Jeong does: 
8.    The method of claim 7, wherein the step of matching the payment information further comprises one of the following steps:

separately registering payment information to be commonly used for a plurality of home shopping broadcasts, and

(See Jeong, para. [0102]: “Moreover, the storage unit 135 may, as described above, further store additional data according to the type of user terminal 120. For example, when the user terminal 120 is a cell phone, communication function data (e.g. device ID number, phone number, etc.) may further be stored. As mentioned above, if the stored data can identify the consumer and can function as data used for payment, the user can settle a payment for a product purchase simply by transmitting the data to the product management device 170, without having to become a member or having to provide a credit card number, etc. Thus, with the present invention, it is convenient for a user to be provided a service or to make an order and payment when using a shopping mall, even when the user has not signed up as a member for a particular service.”)

separately registering payment information for each of the plurality of the home shopping broadcast.

(See Jeong, para. [0103]: “Also, to ease the process for a user to request an order for a product or request detailed information, the storage unit 135 may further store connection data template files corresponding to each advertising media. The connection data template file may be an electronic file (e.g. a file with an *.lit (Link Information Template) extension) generated with just the time data omitted, and the name of the template file may be generated to display the broadcaster, etc. The connection data template file may be pre-generated to correspond to major broadcasters and shopping malls, etc., and may be provided from the broadcasters, shopping malls, or a template file provider, while the template files may be stored collectively in a predesignated directory. For example, if a user desires to purchase a product broadcasted on the Hyundai home shopping channel at ten minutes after ten, the user may select the template file corresponding to the Hyundai home shopping broadcasting station from the related directory and input a command to generate a connection data file, at which point the time data will automatically be included to generate a connection data file. In this case, the name of the connection data file may contain at least one of the title of the program corresponding to the time and the name of the product, etc. The program title, etc. for generating the name of a connection data file may be data pre-stored in the storage unit 135 or data provided from another provider device (e.g. the information device 160, product management device 170, etc.).”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the combination of “a method of transmitting the transaction information about the home shopping product from the display device to the mobile terminal”, as described in Yang’s para. [0155] and shown in Yang’s FIGS. 3 and 4, with the“mobile payment method, system, and apparatus using home shopping” as taught by Lee above (see para. [0001]), and to further enable the application of a price deduction (e.g. a “sales price”, “promotional price”, “coupon”, etc.), as per Official Notice, with the method and apparatus for requesting service using access codes as per Jeong, because Jeong’s teachings “allow easy access to detailed information on a data or an advertisement and/or easy ordering and payment for a product corresponding to the advertisement of interest using access codes assigned to the data or advertisement corresponding to the information media.” (See Jeong, para. [0007]).

In regards to claim 9, under a conservative interpretation of Yang and Lee and Official Notice, they do not teach the following features, but Jeong does:
9.    The method of claim 1, wherein the step of performing payment processing further comprises:

verifying whether the user agrees to use an automatic payment for the home shopping broadcast; and

performing the payment processing corresponding to the payment request using payment information matched to the mobile phone number of the user, in response to the user agreeing to use the automatic payment for the home shopping broadcast.

(See Jeong, para. [0096]: “A default type may be applied for a resource storage structure described above, or a user may select a type when storing each decision element data. For example, if a user plans to place an order in the future using a recently generated decision element data and desires the ordering and payment to be completed in one process without supplying additional payment data, the user may select resource storage structure 007 for the decision element data, so that additional payment data will not be necessary when the product is ordered later.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the combination of “a method of transmitting the transaction information about the home shopping product from the display device to the mobile terminal”, as described in Yang’s para. [0155] and shown in Yang’s FIGS. 3 and 4, with the“mobile payment method, system, and apparatus using home shopping” as taught by Lee above (see para. [0001]), and to further enable the application of a price deduction (e.g. a “sales price”, “promotional price”, “coupon”, etc.), as per Official Notice, with the method and apparatus for requesting service using access codes as per Jeong, because Jeong’s teachings “allow easy access to detailed information on a data or an advertisement and/or easy ordering and payment for a product corresponding to the advertisement of interest using access codes assigned to the data or advertisement corresponding to the information media.” (See Jeong, para. [0007]).
In regards to claim 10, under a conservative interpretation of Yang and Lee and Official Notice, they do not teach the following features, but Jeong does: 
10.    The method of claim 1, wherein the step of performing payment processing further comprises: 

verifying whether the user agrees to use an automatic payment for the home shopping broadcast;
transmitting information about a plurality of payment methods to the home shopping server when the payment information includes the plurality of payment methods; and
wherein the home shopping server is configured to provide information about the plurality of payment methods through a home shopping order path of the user.

(See Jeong, para. [0096]: “A default type may be applied for a resource storage structure described above, or a user may select a type when storing each decision element data. For example, if a user plans to place an order in the future using a recently generated decision element data and desires the ordering and payment to be completed in one process without supplying additional payment data, the user may select resource storage structure 007 for the decision element data, so that additional payment data will not be necessary when the product is ordered later.”)

verifying payment information matched to the mobile phone number of the user, in response to the user agreeing to use the automatic payment for the home shopping broadcast;

(See Jeong, para. [0097]: “Of course, in selecting the resource storage structure, the user may use an option select screen displayed on the display unit 140 to individually select each additional data (e.g. terminal access data, payment data, etc.) besides the necessary data (i.e. access code and time data). The resource storage structure number or options, etc. may be selected, for instance, through a separate function menu displayed on the user's screen.”)

performing the payment processing corresponding to the payment request using one of the plurality of payment methods selected by the user,

(See Jeong, para. [0096]: “A default type may be applied for a resource storage structure described above, or a user may select a type when storing each decision element data. For example, if a user plans to place an order in the future using a recently generated decision element data and desires the ordering and payment to be completed in one process without supplying additional payment data, the user may select resource storage structure 007 for the decision element data, so that additional payment data will not be necessary when the product is ordered later.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the combination of “a method of transmitting the transaction information about the home shopping product from the display device to the mobile terminal”, as described in Yang’s para. [0155] and shown in Yang’s FIGS. 3 and 4, with the“mobile payment method, system, and apparatus using home shopping” as taught by Lee above (see para. [0001]), and to further enable the application of a price deduction (e.g. a “sales price”, “promotional price”, “coupon”, etc.), as per Official Notice, with the method and apparatus for requesting service using access codes as per Jeong, because Jeong’s teachings “allow easy access to detailed information on a data or an advertisement and/or easy ordering and payment for a product corresponding to the advertisement of interest using access codes assigned to the data or advertisement corresponding to the information media.” (See Jeong, para. [0007]).
In regards to claim 18, it is rejected on the same grounds as claim 8.
In regards to claim 19, it is rejected on the same grounds as claim 9.
In regards to claim 20, it is rejected on the same grounds as claim 10.

RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 103
In light of the newly added features to independent claims 1, 11, and 12, the previously presented 35 USC § 112 rejection is withdrawn.

Re: Claim Rejections - 35 USC § 101 
In light of the newly added features to independent claims 1, 11, and 12, the 35 USC § 101 rejection was previously withdrawn.
The Examiner interprets that the combination of “using a remote controller for a television to request the automated payment such that the payment screen is displayed on a screen of the television to receive the mobile phone number of the user” and also “transmitting a payment uniform resource locator (URL) including a link to a payment screen corresponding to the payment request to the mobile phone of the user corresponding to the mobile phone number of the user through a text message service” amounts to a specific ordered combination of steps that, due to user’s use of a remote control to input a phone number to a television terminal, and the system transmitting a URL including a link to the mobile phone of the user, is “significantly more” than an abstract idea, because it applies or uses the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.

Re: Claim Rejections - 35 USC § 103
The amended grounds of rejection were necessitated by the amendments to independent claims 1, 11, and 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0119156 A1 to Hwang et al.
[0251] Thus, when the customer clicks a button <3>, the affiliated shop terminal 620 may display a screen as shown in FIG. 16B. For example, the affiliated shop terminal 620 may display a screen for receiving a phone number of the customer. When the customer inputs the phone number through the affiliated shop terminal 620, the affiliated shop terminal 620 requests a settlement by providing the relay server 300 with the phone number, an affiliated shop number 

[0252] The relay server 300 requests an authentication corresponding to a settlement of a corresponding transaction to the communication company system 500 corresponding to the phone number data, based on the phone number provided from the affiliated shop terminal 620.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
February 23, 2022